          Case 1:20-cr-00076-DLH Document 57 Filed 09/30/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Lisa Amanda Malone,                   )       Case No. 1:20-cr-076
                                      )
               Defendant.             )


       Defendant is charged in a petition with violating the conditions of her pretrial release. (Doc.

No. 41). She was arrested in the Central District of California on September 8, 2020. (Doc. No. 47).

She made her initial appearance before Magistrate Judge Kenly Kato, who on September 10, 2020,

conditionally released her to the third-party custody of her mother pending a final hearing on the

petition in the District of North Dakota. (Doc No. 46).

       On September 21, 2020, this court convened a hearing on the petition by telephone. At the

close of the hearing, the court continued defendant’s release subject to her existing conditions and

with the understanding she was to remain in the third-party custody of her mother in California and

continue to take her medications as prescribed. Additionally, the court directed defendant to submit

a treatment plan to address defendant’s mental health and treatment needs.

       On September 28, 2020, defendant filed a status report. Therein she advises that has

explored two treatment options. Her first option is to reside at the Abused Adult Resource Center

(“AARC”) and obtain treatment on an outpatient basis through West Central Human Services

(“WCHS”) in Bismarck/Mandan, North Dakota. Her second option is to participate in inpatient

treatment with Prairie St. John’s in Fargo, North Dakota. She is the process of setting up an intake


                                                 1
          Case 1:20-cr-00076-DLH Document 57 Filed 09/30/20 Page 2 of 2




evaluation with Prairie St. John’s.

       Having consulted with the Pretrial Services Office, the court finds that a structured, inpatient

program would be most appropriate for defendant. Consequently, the court will not approve

plaintiff’s first treatment option and will not authorize the placement of defendant at AARC.

Defendant shall have until October 2, 2020, to update the court on her second option, i.e., a

placement at Prairie St. John’s inpatient treatment program.

       IT IS SO ORDERED.

       Dated this 30th day of September, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                  2
